Citation Nr: 0929435	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-12 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had almost 16 years of active duty service ending 
in May 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for further 
development in November 2007.  


FINDING OF FACT

Hypertension was not manifested during the Veteran's active 
duty service or within one year of discharge, nor is it 
otherwise related to such service or to any injury during 
service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).



Duty to Notify

The record shows that in June 2001, July 2005 and December 
2007 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2001, which was prior to the 
June 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that subsequent VCAA notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issue 
on appeal in subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the December 2007 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records records, VA treatment records, and 
VA examination reports.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

On remand, the Veteran was afforded a VA examination in March 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is claiming entitlement to service connection for 
hypertension.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service treatment records have been reviewed and associated 
with the claims file.  The Board notes that in an October 
1998 report of medical history, the Veteran reported a 
history of high or low blood pressure.  Nevertheless, a 
contemporaneous five day blood pressure check showed no 
findings of hypertension.  Further, an August 2000 service 
medical examination for purposes of a Physical Evaluation 
Board gave a blood pressure reading of 130/85 and again no 
finding of hypertension was made.  However, the Veteran did 
indicate in a contemporaneous report of medical statement 
that her blood pressure seemed to be higher.  In April 2001, 
a Physical Evaluation Board found that the Veteran was unfit 
to perform her duties and listed the following diagnoses: 
ilioinguinal ligament pain; right sacrospinous ligament pain; 
right middle finger proximal and middle phalangeal 
contraction; status post nerve resection right middle finger; 
and hysterectomy.  Importantly, hypertension was not listed 
as one of the Veteran's disabilities.  

After the Veteran's retirement from active duty service, in 
August 2001, she was afforded a VA examination.  The Veteran 
reported that there had been some higher blood pressures 
noted, particularly when her pain increased.  She described 
these as being in the 130s and 140s.  There was no history of 
being placed on hypertensive therapy.  Further, at one time, 
she did a five-day check and was told that her blood pressure 
was okay.  Blood pressure was 138/84 at the examination.  The 
examiner observed that the Veteran's blood pressure was not 
at a treatable level, and the blood pressures on the chart 
and in her claims file did not require treatment.  

Subsequently, the Veteran was afforded a VA fee-based 
examination in January 2003.  The claims file was reviewed.  
The Veteran complained of persistently elevated blood 
pressure.  She indicated that she got nerve blocks every six 
months and at the time of her nerve blocks, the pressure was 
slightly elevated, but afterward, the pressure was normal to 
130/70.  She had a five day check in service, which was 
normal and she had never been treated for hypertension.  
Blood pressure readings were 130/88, 130/85, and 130/85.  The 
January 2003 examiner found no evidence of hypertension.  

VA treatment records showed that the Veteran was first 
diagnosed with essential hypertension in April 2003 and was 
taking medication for hypertension.  However, a May 2003 
record is to the effect that the Veteran was not taking her 
medication; blood pressure at that time was recorded as 
118/78.  At any rate, these records do not include any 
discussion of the etiology of the hypertension.  

The Veteran was afforded another VA examination in December 
2004.  The claims file was not available for review.  
However, it appears that VA treatment records were reviewed.  
The examiner's impression was borderline, mild elevation of 
blood pressure first diagnosed in April 2003; well controlled 
on monotherapy with no sequelae.  The examiner observed that 
blood pressure readings noted in the VA treatment records did 
not meet the rating criteria for hypertension.  On the day 
hypertension therapy was initiated, blood pressure recorded 
was 140/84.  The examiner concluded that mild elevation in 
blood pressure was diagnosed over one year past discharge 
from military service.  

As the claims file was not available for review at the 
December 2004 VA examination, the Board found that this 
examination was insufficient for appellate review and 
remanded this issue for another VA examination in November 
2007.  

The Veteran was afforded another VA examination in March 
2009.  The claims file was reviewed.  The Veteran correlated 
the onset of her hypertension to a nerve injury she sustained 
in 1993 while giving birth to her son.  The examiner noted 
that the Veteran had not taken a prescription for blood 
pressure since 2007.  Blood pressure readings on the day of 
the examination were 150/80, 150/80 and 150/80.  The examiner 
observed numerous blood pressure readings done in service 
from 1986 to 2001.  The impression was hypertension, 
currently, with no complications.  The examiner concluded 
that there was no documentation located in the claims file to 
support the diagnosis of hypertension during active military 
service.  Additionally, there was no documentation of 
hypertension within the one year "presumptive period" 
following discharge from service.  Thus, it was less than 
likely as not that the Veteran's hypertension developed 
during her active military service or within the presumptive 
one year period.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the March 2009 examination report to be sufficient for 
appellate review purposes.  

The Board acknowledges the Veteran's assertions that her 
hypertension began in service.  Service records do show that 
the Veteran underwent a five day blood pressure check to 
determine if she had hypertension.  However, trained military 
medical personnel did not conclude from the testing that 
there was a basis for finding that she in fact had 
hypertension.  Moreover, it is significant that the April 
2001 Physical Evaluation Board did not include hypertension 
among the Veteran's diagnosed disorders.  In August 2001, a 
few months after the Veteran's discharge, a VA examiner 
expressly considered whether the Veteran had hypertension and 
reported that the reported blood pressures were not at a 
treatable level.  A January 2003 examiner expressly reported 
that there was no evidence of hypertension.  All of these 
inservice and post-service medical records clearly show that 
trained medical personnel were of the opinion that the 
Veteran did not have hypertension.  These medical findings 
are entitled to significant weight since they represent the 
findings of medical care providers who were directly 
confronted with the possibility that the Veteran had 
hypertension.  

The Board stresses that medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Neither the Veteran nor the Veteran's representative 
are shown to be competent to address such medical questions.  
In fact, the Board is also not competent in such medical 
matters and cannot substitute its own opinion for the 
opinions of trained medical personnel.  In other words, this 
is a case were the determination essentially hinges on the 
conclusions of medical personnel. 

The Board acknowledges that in its June 2009 brief, the 
Veteran's representative argued that according to the 
National Heart and Lung Blood Institute's current medical 
principles, blood pressure readings between 120/80 and 139/89 
is considered prehypertension, which means that the person 
does not have high blood pressure now, but is likely to 
develop it in the future.  The representative appeared to 
assert that although she was not diagnosed with hypertension 
in service or within one year of retirement, the Veteran 
demonstrated prehypertension in service and has presented 
with pervasive symptomatology since service.  However, the 
medical principles the representative relied on also have 
minimal probative value because they do not specifically 
address the Veteran's hypertension and its cause or provide a 
link between her current disability and any in service 
injury.  To the extent that the report cited by the Veteran 
raises the reasonable possibility that the Veteran's 
hypertension may be causally related to service, the Board 
believes the report is outweighed by the medical evidence of 
record which specifically addresses whether this particular 
Veteran developed hypertension during service or within the 
presumptive period.  As already discussed medical personnel 
during service and for almost two years after service did not 
find that the Veteran had hypertension.  Moreover, the March 
2009 examiner, with benefit of review of the record (to 
include all of the recorded blood pressure readings during 
service and after service) and with benefit of examination of 
the Veteran, offered a clear opinion that it was less likely 
than not that the hypertension developed during service or 
within one year of service.  The Veteran has not submitted 
any medical opinion specific to the facts of her individual 
case which disputes the March 2009 opinion.  

The Board acknowledges the arguments set forth by the Veteran 
and her representative regarding a continuity of pertinent 
symptomatology; that is, arguably elevated blood pressure 
reading during service.  However, the medical significance of 
the blood pressure readings was addressed by medical 
personnel and they found no hypertension.  Although the 
Veteran may disagree, the preponderance of the evidence in 
this case is against her claim.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is not warranted.  The 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


